      Case 1:18-cv-11281-PAE-HBP Document 15 Filed 02/23/19 Page 1 of 1
                                                     MATTHEW L. SCHWARTZ
                                                     Tel.: (212) 303-3646
                                                     E-mail: mlschwartz@bsfllp.com

                                                     February 23, 2019


BY ECF

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Ullo v. RFR Holding L.L.C. et al., No. 18 Civ. 11281 (PAE) (HPB)

Dear Judge Engelmayer:

        This firm represents all of the defendants in the above-referenced matter. I write to
respectfully request that the Court set a date for the defendants to answer or otherwise respond to
the plaintiff’s complaint.

         All but one of the defendants were provided copies of the complaint over several days
earlier this month, albeit service was not perfected under Rule 4. Nonetheless, defendants have
no desire to litigate service issues. Assuming that the defendants had been properly served, their
answers would start to be due this Monday, with other defendants’ answers due later in the week.
One defendant, Sebastian Lefavre, was never “served” at all.

        In order to avoid any confusion about the date on which the defendants must answer and
to obviate any service issues, the defendants respectfully request that the Court set April 5, 2019
as the date for all defendants to answer or otherwise respond to the Complaint. This is the date
on which the defendants’ answers would have been due had plaintiff requested a waiver of
service pursuant to Rule 4(d), counting from the first date on which defendants were “served.”

         To the extent that this might be considered an extension request, this is the defendants’
first such request. Yesterday morning, I contacted plaintiff’s lead counsel to request her consent,
but have not yet received any response.

       Thank you for your consideration of this request.

                                                     Respectfully,

                                                      /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz	
       	
